Exhibit 3.1 CERTIFICATE OF MENDMENT TO ARTICLES OF INCORPORATION OF CHINA ARMCO METALS, INC., AS AMENDED (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: China Armco Metals, Inc. 2. The articles have been amended as follows (provide article numbers, if available): “ARTICLE I The name of the corporation is Armco Metals Holdings, Inc.” 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 12,255,265 . 4. Effective date of filing (optional):July 3, 2013. 5. Officer Signature (Required): /s/ Kexuan Yao Kexuan Yao, President and Chief Executive Officer
